NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GERARDO FABIAN OCAMPO-                          No.    19-71925
CAMACHO, AKA Gerardo Fabian
Ocampo, AKA Jose Villapando, AKA Jose           Agency No. A073-878-141
Luis Villapando, AKA Jose Luis
Villapando-Camacho,
                                                MEMORANDUM*
                Petitioner,

 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Gerardo Fabian Ocampo-Camacho, a native and citizen of Mexico, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his appeal from an immigration judge’s decision denying his applications for

cancellation of removal, asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”), and denying his motion to remand. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238, 1241-42

(9th Cir. 2020). We deny in part and dismiss in part the petition for review.

      Ocampo-Camacho does not challenge the agency’s conclusion that his

conviction under California Penal Code § 487.1 is a crime involving moral

turpitude that renders him ineligible for cancellation of removal. Failure to raise

arguments in an opening brief constitutes waiver of those arguments. See

Gonzalez-Caraveo v. Sessions, 882 F.3d 885, 889 (9th Cir. 2018); Lopez-Vasquez

v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised

and argued in an opening brief are waived).

      We do not consider Ocampo-Camacho’s contentions regarding continuous

physical presence, good moral character, and hardship for cancellation of removal

because the BIA did not decide these issues. See Santiago-Rodriguez v. Holder,

657 F.3d 820, 829 (9th Cir. 2011) (review limited to the grounds relied on by the

BIA). We lack jurisdiction to consider Ocampo-Camacho’s contention that his

application for cancellation of removal was denied without a proper hearing. See

Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (petitioner must exhaust


                                          2                                     19-71925
issues or claims in administrative proceedings below).

      Substantial evidence supports the agency’s finding that Ocampo-Camacho

failed to establish any changed or extraordinary circumstances to excuse his

untimely asylum application. See 8 C.F.R. § 1208.4(a)(4)-(5).

      Ocampo-Camacho does not challenge, and thus waives, the agency’s

conclusion that his proposed particular social group is not cognizable, rendering

him ineligible for withholding of removal. See Lopez-Vasquez, 706 F.3d at 1079-

80.

      Substantial evidence supports the agency’s denial of CAT relief because

Ocampo-Camacho failed to show that it is more likely than not he would be

tortured by or with the consent or acquiescence of the government if returned to

Mexico. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Zheng

v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (finding speculative possibility of

torture did not establish eligibility for CAT relief).

      Ocampo-Camacho does not challenge the BIA’s denial of his motion to

remand for additional testimony. See Lopez-Vasquez, 706 F.3d at 1079-80.

      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal (Docket Entry No. 1) is otherwise

denied.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                            3                                  19-71925